Sutton, J.
In a suit on notes secured by a loan deed to certain realty, where the defendant answers pleading payment, and prays that the notes and the loan deed be cancelled, the action at law is converted into a proceeding seeking affirmative equitable relief; and where a verdict is obtained in favor of the defendant, recommending cancellation of the notes and the loan deed, and a decree is entered ordering the cancellation thereof, and the plaintiff moves for a new trial upon the general grounds, and the motion is overruled, and it excepts, the Supreme Court and not this court, has jurisdiction of the writ of error. Peebles v. Windham, 46 Ga. App. 285 (167 S. E. 550) ; s. c. 177 Ga. 741.

Transferred to the Supi-eme Court.


Jenloins, P. J., and Stephens, J., concur.